MOORE, Chief Justice.
Petitioner-husband appeals from child support, alimony and property division provisions of marriage dissolution decree. Respondent-wife’s application for allowance of attorney fees has also been submitted with this appeal.
Under our de novo review, we have examined and studied the factual situation presented by the appendix, the briefs and the transcript of the trial below. An extensive factual recital would add nothing to our jurisprudence.
The record clearly indicates the trial court knew and applied the now well established legal principles and guidelines set out in our many recent marriage dissolution opinions. In evaluating a child support award the criteria to be used is explained in *23In re Marriage of Zoellner, Iowa, 219 N.W.2d 517, 525. In considering alimony and property distribution the guidelines are laid down in Schantz v. Schantz, Iowa, 163 N.W.2d 398, 405, as modified in In re Marriage of Williams, Iowa, 199 N.W.2d 339, 345. We need not elaborate on these principles and guidelines which we have applied to the factual situation presented here.
We conclude the decree should be affirmed.
Respondent-appellee’s attorney has filed an itemized statement for fees and expenses attributable to defending this appeal. We allow respondent-appellee the sum of $700 as attorney fees, to be paid by petitioner-appellant within six months from date of filing of this opinion. Costs of this appeal are taxed against petitioner-appellant.
Affirmed.